2019 JUL 23 PH 3:01

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF OHIO
EASTERN DIVISION

SUPPLEMENTAL
INDICTMENT

UNITED STATES OF AMERICA,

Plaintiff,

3

. > eggrho? 19 CR 330
3
)

 

Title 21, United States Code,
Sections 841(a)(1), (b)(1)(A),
~ (b)(1)(B), and 846

JUDGE NUGENT
MAG. JUDGE BAUGHMAN

CLAYTON HALL,

Defendant.

COUNT 1
(Conspiracy to Distribute Controlled Substances, 21 U.S.C. § 846)
The Grand Jury charges:
L. In or around April 2019, the exact dates being unknown to the Grand Jury, in the

Northern District of Ohio, Eastern Division, and elsewhere, Defendant CLAYTON HALL and
~ others known and unknown to the Grand Jury did knowingly and intentionally combine,
conspire, confederate, and agree with each other and diverse others, to distribute 100 grams or
more of a mixture and substance containing a detectable amount of valerylfentanyl, a Schedule I
controlled substance; fentanyl, a Schedule II controlled substance; and heroin, a Schedule I
controlled substance, and 500 grams or more of a mixture and substance containing a detectable
amount of cocaine, a Schedule II controlled substance, in violation of Title 21, United States
Code, Sections 841(a)(1), (b)(1)(A), and (b)(1)(B).

2, Before Defendant committed the offense charged in this count, the defendant had
a final conviction for a serious violent felony, namely, a conviction under Ohio Revised Code

Sections 2911.11, 2905.01, and 2941.141, to wit: a conviction for Aggravated Burglary (F1) with
1-year Firearm Specification and Kidnapping (F2) with 1-year Firearm Specification, in Case
No. CR-02-431448-B in the Cuyahoga County Court of Common Pleas, on or about May 8,
2003, for which he served more than 12 months’ imprisonment.
All in violation of Title 21, United States Code, Section 846,
FORFEITURE
The Grand Jury further charges:

3, For the purpose of alleging forfeiture pursuant to Title 21, United States Code,
Section 853, the allegations of Count 1 is incorporated herein by reference. As a result of the
foregoing offense, Defendant CLAYTON HALL shall forfeit to the United States any and all
property constituting, or derived from, any proceeds he obtained, directly or indirectly, as the
result of such violation; and any and all property used or intended to be used, in any manner or

part, to commit or to facilitate the commission of such violation.

A TRUE BILL.

Original document - Signatures on file with the Clerk of Courts, pursuant to the E-Government

Act of 2002.

 

 
